*1244OPINION.
Phillips:
The issues involved in this proceeding are the same as the issues decided by the Board in Kahuku Plantation Co., 12 B. T. A. 977. The record in the two cases is substantially the same. Upon the authority of the decision in that case it is held that the Commissioner erred in including the payment on account of the net losses to the 1921 crop in computing petitioner’s taxable income for 1920, and that the action of the respondent with respect to the payment for 1922 losses is approved.

Decision will be entered under Rule 50.